 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      MARTHA VILLASENOR, et al.,
                                                             CASE NO. 2:19-cv-01232-RSL-JRC
11                             Plaintiffs,
                                                             ORDER ADOPTING REPORT AND
12              v.                                           RECOMMENDATION
13      SEATTLE PUBLIC SCHOOLS, et al.,

14                             Defendants.

15

16          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

17   Richard Creatura and the remaining record, hereby ORDERS that the Court adopts the report and

18   recommendation. The matter is dismissed with prejudice, and the case is closed. The Clerk shall

19   send copies of this Order to the parties and to Judge Creatura.

20          Dated this 31st day of March, 2020.
21

22
                                                          A
                                                          Robert S. Lasnik
                                                          United States District Judge
23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
